As filed with the Securities and Exchange Commission on September 9, 2011. 1933 Act Registration No. 33-87244 1940 Act Registration No. 811-8894 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] [] Post-Effective Amendment No. 96 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 97 [X] JNL SERIES TRUST (Exact Name of Registrant as Specified in Charter) 1 Corporate Way, Lansing, Michigan 48951 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (517) 381-5500 225 West Wacker Drive, Suite 1200, Chicago, Illinois 60606 (Mailing Address) with a copy to: Susan S. Rhee, Esq. K&L Gates LLP JNL Series Trust 1treet, NW Vice President, Counsel & Secretary Washington, DC 20006-1600 1 Corporate Way Attn: Diane E. Ambler Lansing, Michigan 48951 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) [] immediately upon filing pursuant to paragraph (b) [] on pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on pursuant to paragraph (a)(1) [X] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485 [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Part C. Information required to be included in Part C is set forth under the appropriate item, so numbered, in Part C of this Amendment to the Registration Statement. This Amendment to the Registration Statement on Form N1-A (the “Registration Statement”) is being filed pursuant to Rule 485(a) under the Securities Act of 1933, as amended.This Amendment is being filed to describe in a supplement the following changes: The addition of the following JNL Series Trust Funds: 1) JNL/Franklin Templeton Global Multisector Bond Fund (Investment Sub-Adviser: Franklin Advisers, Inc.); and 2) JNL/Brookfield Global Infrastructure Fund (Investment Sub-Adviser: Brookfield Investment Management Inc., and Investment Sub-Sub-Adviser: AMP Capital Brookfield (US) LLC). The supplement described herein above is intended to supplement: 1) the Registration Statement, which was filed with the Commission on April 29, 2011, as part of Post-Effective Amendment No. 89 to the Registration Statement (Accession No. 0000933691-11-000044); 2) the Registration Statement, which was filed with the Commission on August 26, 2011, as part of Post-Effective Amendment No. 95 to the Registration Statement (Accession No.0000933691-11-000232); and 3) to file exhibits to the Registration Statement. This Amendment does not otherwise delete, amend or supersede any other prospectus, Statement of Additional Information, exhibit, undertaking, or other information contained in the Registration Statement. The Information In the Prospectus Is Not Complete And May Be Changed. We May Not Sell These Securities Until The Registration Statement Filed With The Securities And Exchange Commission Is Effective. This Prospectus Is Not An Offer To Sell These Securities And Is Not Soliciting An Offer To Buy These Securities In Any State Where The Offer Or Sale Is Not Permitted. Supplement Dated December 12, 2011 To The Summary Prospectus Dated May 1, 2011 Supplement Dated December 12, 2011 To The Prospectus Dated May 1, 2011 JNL® Series Trust Please note that the changes apply to your variable annuity and/or variable life product(s). Please note that all changes are effective December 12, 2011, unless otherwise noted below. The following Funds should be added to the list of Funds on the cover page and to the Table of Contents: JNL/Brookfield Global Infrastructure Fund JNL/Franklin Templeton Global Multisector Bond Fund Please add the following disclosures to the cover page of the prospectus: Effective December 12, 2011, please note that the JNL/Brookfield Global Infrastructure Fund is only available for investment to the JNL Institutional Alt Funds and the JNL/S&P Managed Funds. Effective December 12, 2011, please note that the JNL/Franklin Templeton Global Multisector Bond Fund is only available for investment to the JNL Institutional Alt Funds, the JNL/S&P Managed Funds, and JNL Disciplined Funds. In the summary prospectus for JNL Institutional Alt 20 Fund, JNL Institutional Alt 35 Fund, JNL Institutional Alt 50 Fund, and JNL Institutional Alt 65 Fund, please delete the tables entitled “Traditional Asset Classes” and “Non-Traditional Asset Classes” in the section entitled “Principal Investment Strategies,” in its entirety and replace it with the following: Traditional Asset Classes U.S. Equity International Fixed Income Real Return Small Cap Index Mid Cap Index Large Cap Index Target Strategy International Developed Index Target Strategy Investment Grade U.S. High Yield Bank Loan Global Bond Inflation-Index Securities Money Market Funds Non-Traditional Asset Classes Real Estate Fixed Income Global Real Estate Emerging Markets Debt International Alternative Emerging Markets Equity Listed Private Equity Long/Short Commodities Broad Basket Absolute Return Global Tactical Asset Allocation (“GTAA”) Managed Futures Infrastructure The following Fund should be added to the summary prospectus "Summary Overview of Each Fund": JNL/Brookfield Global Infrastructure Fund Class A and B Investment Objective. The investment objective of the Fund is to seek total return through growth of capital and current income. Expenses.This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The expenses do not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable and the total expenses would be higher if they were included. Shareholder Fees (fees paid directly from your investment) None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class A Management/Administrative Fee 0.95% Distribution and/or Service (12b-1) Fees 0.20% Other Expenses1 0.01% Total Annual Net Expenses 1.16% Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class B Management/Administrative Fee 0.95% Distribution and/or Service (12b-1) Fees 0.00% Other Expenses1 0.01% Total Annual Net Expenses 0.96% 1 Other expenses are based on estimated amounts for the current fiscal year. Expense Example.This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.Also, this example does not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable, and the total expenses would be higher if they were included. The table below shows the expenses you would pay on a $10,000 investment, assuming (1) 5% annual return and (2) redemption at the end of each time period.The example also assumes that the Fund operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Class A 1 year 3 years Class B 1 year 3 years Portfolio Turnover (% of average value of portfolio).The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs.These costs, which are not reflected in annual fund operating expenses or in the expense example, affect the Fund’s performance.The Fund does not have a portfolio turnover rate as of the date of this Prospectus as it has not yet commenced operations. Principal Investment Strategies.The Fund seeks to achieve its investment objective by investing primarily in securities of publicly traded infrastructure companies. Under normal market conditions, the Fund will invest at least 80% of its net assets in publicly traded equity securities of infrastructure companies listed on a domestic or foreign exchange, throughout the world, including the United States.The Fund defines an infrastructure company as any company that derives at least 50% of its revenue or profits from the ownership or operation of infrastructure assets. The Fund defines infrastructure assets as the physical structures, networks and systems of transportation, energy, water and sewage, and communication. Infrastructure assets currently include, but are not limited to, the following: · Toll roads, bridges and tunnels; · Airports; · Seaports; · Electricity transmission and distribution lines; · Gathering, treating, processing, fractionation, transportation and storage of hydrocarbon products; · Communication towers and satellites; and · Railroads. Securities in which the Fund may invest include, but are not limited to, common, convertible and preferred stock, stapled securities, income trusts, limited partnerships, and limited partnership interests in the general partners of master limited partnerships, issued by infrastructure and infrastructure-related companies.The Fund may also hold exchange-traded funds (ETFs) and exchange-traded notes (ETNs).The Fund may also invest up to 25% of its net assets in energy-related companies organized as master limited partnerships (MLPs) and their affiliates.The Fund retains the ability to invest in infrastructure-related companies of any size market capitalization. The Fund may invest in the securities of issuers located in a number of different countries throughout the world.Under normal market conditions, the Fund will maintain exposure to infrastructure related securities of issuers in the U.S. and in at least three countries outside the U.S.The amount invested outside the U.S. may vary, and at any given time, the Fund may have a significant exposure to non-U.S. securities, including infrastructure related securities of issuers domiciled in emerging market countries.The Fund may invest in securities of foreign companies in the form of American Depositary Receipts (ADRs), Global Depositary Receipts (GDRs), and European Depositary Receipts (EDRs). The Fund may (but is not required to) use forward currency contracts, options, futures, swaps,and other derivative instruments as part of its investment strategy or to help manage portfolio risk.The Fund may also invest in fixed income securities, including high yield securities.The Fund may also hold cash or other short-term investments. The Sub-Sub-Adviser draws upon the expertise and knowledge within the Sub-Adviser and its parent, Brookfield Asset Management Inc. and its affiliates, which provides extensive owner/operator insights into industry drivers and trends.The Sub-Adviser and Sub-Sub-Adviser (collectively, “Sub-Advisers”) utilize a fundamental, bottom-up, value-based selection methodology, taking into account short-term considerations, such as temporary market mispricing, and long-term considerations, such as values of assets and cash flows.The Sub-Advisers take a balanced approach to investing, seeking to mitigate risk through diversification, credit analysis, economic analysis and review of sector and industry trends.The Sub-Advisers use proprietary research to select individual securities that they believe can add value from income and/or the potential for capital appreciation.The proprietary research may include an assessment of a company’s general financial condition, its competitive positioning and management strength, as well as industry characteristics and other factors.The Sub-Advisers may sell a security that becomes overvalued or no longer offers an attractive risk/reward profile.A security may also be sold due to changes in portfolio strategy or cash flow needs. Principal Risks of Investing in the Fund.An investment in the Fund is not guaranteed.As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund. · Currency risk – The value of the Fund’s shares may change as a result of changes in exchange rates reducing the value of the U.S. dollar value of the Fund’s foreign investments. · Depositary receipts risk – Depositary receipts, such as ADRs, GDRs and EDRs, may be issued in sponsored or un-sponsored programs.In a sponsored program, a security issuer has made arrangements to have its securities traded in the form of depositary receipts.In an un-sponsored program, the issuer may not be directly involved in the creation of the program.The issuers of un-sponsored depositary receipts are not obligated to disclose information that is, in the United States, considered material. Therefore, there may be less information available regarding these issuers and there may not be a correlation between such information and the market value of the depositary receipts. Depositary receipts involve many of the same risks as direct investments in foreign securities, these risks include: fluctuations in currency exchange rates, which are affected by international balances of payments and other economic and financial conditions; government intervention; speculation; and other factors.With respect to certain foreign countries, there is the possibility of expropriation or nationalization of assets, confiscatory taxation, political and social upheaval, and economic instability. · Derivatives risk – Investing in derivative instruments, such as, swaps, options, futures contracts, forward currency contracts, indexed securities and asset-backed securities, to be announced (TBAs) securities, interest rate swaps, credit default swaps, and certain exchange traded funds, involves risks, including liquidity, interest rate, market, counterparty, credit and management risks, mispricing or improper valuation. Changes in the value of the derivative may not correlate perfectly with the underlying asset, rate or index, and the Fund could lose more than the principal amount invested.These instruments are subject to transaction costs and certain risks, such as unanticipated changes in securities prices and global currency investment.The Fund could experience losses if its derivatives were poorly correlated with its other investments, or if the Fund were unable to liquidate its position because of an illiquid secondary market. · Emerging markets risk – Investments in emerging markets involve greater risk resulting from economic and political systems that typically are less developed, and likely to be less stable, than those of more advanced countries.Loss may also result from the imposition of exchange controls, confiscations and other government restrictions or from problems in security registration or settlement and custody.The Fund will also be subject to the risk of negative foreign currency rate fluctuations. · Equity securities risk – Common and preferred stocks represent equity ownership in a company. Stock markets are volatile. The price of equity securities will fluctuate and can decline and reduce the value of a portfolio investing in equities. The value of equity securities purchased by the Fund could decline if the financial condition of the companies the Fund invests in decline or if overall market and economic conditions deteriorate. They may also decline due to factors that affect a particular industry or industries, such as labor shortages or an increase in production costs and competitive conditions within an industry. In addition, they may decline due to general market conditions that are not specifically related to a company or industry, such as real or perceived adverse economic conditions, changes in the general outlook for corporate earnings, changes in interest or currency rates or generally adverse investor sentiment. · Exchange traded funds investing risk – An investment in an exchange-traded fund (“ETF”) generally presents the following risks:(i) the same primary risks as an investment in a conventional fund (i.e., one that is not exchange-traded) that has the same investment objectives, strategies and policies; (ii) the risk that an ETF may fail to accurately track the market segment or index that underlies its investment objective; (iii) price fluctuation, resulting in a loss to the fund; (iv) the risk that an ETF may trade at a discount to its net asset value (“NAV”); (v) the risk that an active market for an ETF’s shares may not develop or be maintained; and (vi) the risk that an ETF may no longer meet the listing requirements of any applicable exchanges on which that ETF is listed. · Exchange-traded note risk – The value of an ETN may be influenced by time to maturity, level of supply and demand for the ETN, volatility and lack of liquidity in the underlying securities’ markets, changes in the applicable interest rates, changes in the issuer’s credit rating and economic, legal, political or geographic events that affect the referenced index.In addition, the notes issued by ETNs and held by the Fund are unsecured debt of the issuer. · Fixed income risk – The prices of fixed income securities response to economic developments, particularly interest rate changes, as well as to perceptions about the credit risk of individual issuers. Increases in interest rates can cause the prices of the Fund’s fixed income securities to decline, and the level of current income from a portfolio of fixed income securities may decline in certain interest rate environments. · Foreign securities risk – Investments in foreign securities involve risks not typically associated with U.S. investments.These risks include, among others, adverse fluctuations in foreign currency values as well as adverse political, social and economic developments.In addition, there may be less publicly available information and more volatile or less liquid markets. · High yield bonds, lower-rated bonds, and unrated securities – High-yield bonds, lower-rated bonds, and unrated securities are broadly referred to as “junk bonds,” and are considered below “investment-grade” by national ratings agencies.Junk bonds are subject to the increased risk of an issuer’s inability to meet principal and interest payment obligations. · Industry concentration risk – Greater emphasis or programmed concentration on investments in a particular industry may result in significant share value fluctuatation in response to events affecting that industry. · Infrastructure companies investment risk – Securities and instruments of infrastructure companies are more susceptible to adverse economic or regulatory occurrences affecting their industries. Infrastructure companies may be subject to a variety of factors that may adversely affect their business or operations, including high interest costs in connection with capital construction programs, high leverage, costs associated with environmental and other regulations, the effects of economic slowdown, surplus capacity, increased competition from other providers of services, uncertainties concerning the availability of fuel at reasonable prices, the effects of energy conservation policies and other factors. Infrastructure companies may also be affected by or subject to: - Regulation by various government authorities; - Government regulation of rates charged to customers; - Service interruption due to environmental, operational or other mishaps; - The imposition of special tariffs and changes in tax laws, regulatory policies and accounting standards; and - General changes in market sentiment towards infrastructure and utilities assets. Other factors that may affect the operations of infrastructure-related companies include innovations in technology, significant changes to the number of ultimate end-users of a company’s products, increased susceptibility to terrorist acts or political actions, risks of environmental damage due, and general changes in market sentiment towards infrastructure and utilities assets. · Investment strategy risk –The Sub-Adviser and Sub-Sub-Adviser use the principal investment strategies and other investment strategies to seek to achieve the Fund’s investment objective. Investment decisions made by theSub-Adviser and Sub-Sub-Adviser in using these investment strategies may not produce the returns expected by the Sub-Adviser and Sub-Sub-Adviser, may cause the Fund’s shares to lose value or may cause the Fund to underperform other funds with similar investment objectives. · Issuer risk – A security’s value may decline for reasons that directly relate to the issuer, such as management performance, corporate governance, financial leverage and reduced demand for the issuer’s goods or services. · Liquidity risk– Investments in securities that are difficult to purchase or sell (illiquid or thinly-traded securities) may reduce returns if the Fund is unable to sell the securities at advantageous times or prices. · Market risk – All forms of securities may decline in value due to factors affecting securities markets generally, such as real or perceived adverse economic conditions, or particular industries represented in the markets, and competitive conditions. · Managed portfolio risk– As an actively managed portfolio, the value of the Fund’s investments could decline because the financial condition of an issuer may change (due to such factors as management performance, reduced demand or overall market changes), financial markets may fluctuate or overall prices may decline, or the manager’s investment techniques could fail to achieve the Fund’s investment objective or negatively affect the Fund’s investment performance. · Master limited partnership risk – An investment in MLP units involves some risks that differ from an investment in the common stock of a corporation.Holders of MLP units have limited control on matters affecting the partnership.Investing in MLPs involves certain risks related to investing in the underlying assets of the MLPs and risks associated with pooled investment vehicles.MLPs holding credit-related investments are subject to interest rate risk and the risk of default on payment obligations by debt issuers.MLPs that concentrate in a particular industry or a particular geographic region are subject to risks associated with such industry or region.The benefit derived from the Fund’s investment in MLPs is largely dependent on the MLPs being treated as partnerships for Federal income tax purposes. Certain MLPs may be illiquid securities. · Mid-capitalization investing risk – The prices of securities of mid-capitalization companies tend to fluctuate more widely and erratically than those of larger, more established companies. · Preferred stock risk – Preferred stock represents an equity interest in a company that generally entitles the holder to receive, in preference to the holders of other stocks such as common stocks, dividends and a fixed share of the proceeds resulting from a liquidation of the company. · Non-diversification risk – The Fund is non-diversified, which generally means that it may invest a greater percentage of its total assets in the securities of fewer issuers than a “diversified” fund.With a smaller number of different issuers, there is more risk than holding a larger number of issuers, since changes in the financial condition or market status of a single issuer may cause greater fluctuation total return and share price of a non-diversified portfolio. · Sector risk – Investment of a significant portion in the securities of companies involved in the financial services sector carries greater risk of adverse developments in general economic conditions, legal, cultural or technological developments in a sector affecting performance. · Small cap investing risk – Investing in smaller, newer companies generally involves greater risks than investing in larger, more established ones. Performance.Performance information for the Fund has not been included because the Fund has not commenced operations as of the date of this Prospectus.Performance for the Fund will be available in the prospectus in the future. The Fund’s performance figures will not reflect the deduction of any charges that are imposed under a variable insurance contract. Management. Investment Adviser to the Fund: Jackson National Asset Management, LLC Sub-Adviser: Brookfield Investment Management Inc. Sub-Sub-Adviser: AMP Capital Brookfield (US) LLC (“ACB”) Portfolio Managers: Name: Joined Management Team In: Title: Craig Noble, CFA Managing Director – ACB Purchase and Sale of Fund Shares Only separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson National Life Insurance Company (“Jackson”) or Jackson National Life Insurance Company of New York (“Jackson NY”) may purchase shares of the Fund. You may invest indirectly in the Fund through your purchase of a variable annuity or life contract issued by a separate account of Jackson or Jackson NY, or through a Jackson or Jackson NY fund that invests in this Fund and directly through a qualified or non-qualified plan.Any minimum initial or subsequent investment requirements and redemption procedures are governed by the applicable separate account, registered investment company or plan through which you invest indirectly. This Fund is not sold to the general public but instead serves as an underlying investment by insurance companies, affiliated investment companies, and retirement plans for funding variable insurance contracts and retirement plans. Tax Information Because the Fund’s shareholders are the separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson or Jackson NY, the tax treatment of dividends and distributions will depend on the tax status of Jackson or Jackson NY, the investment companies, and the qualified and non-qualified plans.Accordingly, no discussion is included about the Federal personal income tax consequences to you, the contract owner or plan participant. For this information, you should consult the prospectus of the appropriate separate account or description of the plan and read the discussion of the Federal income tax consequences to variable insurance contract owners and plan participants. Payments to Financial Intermediaries If you invest in the Fund under a variable insurance contract or a plan that offers a variable insurance contract as a plan option through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. The following Fund should be added to the summary prospectus "Summary Overview of Each Fund": JNL/Franklin Templeton Global Multisector Bond Fund Class A and B Investment Objective. The investment objective of the Fund is to seek total investment return consisting of a combination of interest income, capital appreciation, and currency gains. Expenses.This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The expenses do not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable and the total expenses would be higher if they were included. Shareholder Fees (fees paid directly from your investment) None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class A Management/Administrative Fee 0.90% Distribution and/or Service (12b-1) Fees 0.20% Other Expenses1 0.01% Total Annual Net Expenses 1.11% Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class B Management/Administrative Fee 0.90% Distribution and/or Service (12b-1) Fees 0.00% Other Expenses1 0.01% Total Annual Net Expenses 0.91% 1 Other expenses are based on estimated amounts for the current fiscal year. Expense Example.This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.Also, this example does not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable, and the total expenses would be higher if they were included. The table below shows the expenses you would pay on a $10,000 investment, assuming (1) 5% annual return and (2) redemption at the end of each time period.The example also assumes that the Fund operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Class A 1 year 3 years Class B 1 year 3 years Portfolio Turnover (% of average value of portfolio).The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs.These costs, which are not reflected in annual fund operating expenses or in the expense example, affect the Fund’s performance.The Fund does not have a portfolio turnover rate as of the date of this Prospectus as it has not yet commenced operations. Principal Investment Strategies.Under normal market conditions, the Fund invests primarily in fixed and floating rate debt securities and debt obligations issued by governments, government-related issuers, or corporate issuers worldwide (collectively, “fixed-income securities”).Fixed-income securities include debt securities of any maturity, such as bonds, notes, bills and debentures.Investments in debt securities may include, but are not limited to, debt securities of any maturity of governments and government agencies throughout the world (including the U.S.), their agencies and instrumentalities and supranational organizations, municipal and local/provincial debt, debt securities of corporations, commercial paper, preferred stock, bank loans, convertible securities, mortgage- or asset-backed securities, inflation-linked securities, equipment trusts and other securitized or collateralized debt securities. Certain instruments in which the Fund invests may be illiquid or thinly-traded securities.The Fund also regularly enters into currency-related transactions in both developed and emerging markets, in an attempt to generate total return and manage risk, including risk from differences in global short-term interest rates.The Fund may also invest in securities or structured products that are linked to or derive their value from another security, asset or currency of any nation.The Fund may enter into various currency-related transactions involving derivative instruments, including currency and cross-currency forwards, currency and cross-currency swaps, and currency and currency index futures contracts.In addition, the Fund’s assets will be invested in issuers located in at least three countries (including the U.S.).The Fund may invest all of its assets in developing or emerging markets.Under normal market conditions, the Fund expects to invest at least 40% of its net assets in foreign securities. The Fund is a “non-diversified” fund, which means it generally invests a greater portion of its assets in the securities of one or more issuers and invests overall in a smaller number of issuers than a “diversified” fund. The Fund’s investments in fixed-income securities may have all types of interest rate payment and reset terms, including fixed rate, adjustable rate, zero coupon, pay-in-kind and auction rate features.In addition, the fixed-income securities and related instruments purchased by the Fund may be denominated in any currency, have coupons payable in any currency and may be of any maturity or duration. The Fund may invest in fixed-income securities of any credit quality, including below investment grade or high-yield securities (sometimes referred to as “junk bonds”), and may buy bonds that are in default.It is anticipated that the Fund may frequently invest up to 50% of its assets in high-yield securities. The Fund may enter into currency related derivative instruments including, but are not limited to, currency and cross-currency forwards, currency options, currency and currency index futures contracts and options thereon.The Fund may also enter into interest rate and credit-related derivative instruments, including interest rate and credit default swaps, bond/interest rate futures contracts, and options thereon. These derivative instruments may be used for hedging purposes, to earn income and enhance Fund returns, to manage or adjust the risk and duration exposure profile of the Fund, to replace more traditional direct investments, or to obtain exposure to various market sectors.The use of these derivative transactions may allow the Fund to obtain net long or net short exposures to selected interest rates, durations or credit risks. The Sub-Adviser considers various factors, such as availability and cost and counterparty risk, in deciding whether, when and to what extent to enter into derivative transactions.These techniques could result in a loss if the counterparty to the transaction does not perform as promised. Moreover, investors should bear in mind that the Fund is not obligated to actively engage in any derivative transactions.At times, the unconstrained investment approach may lead the Fund to have sizable allocations to particular markets, sectors and industries, and to have a sizable exposure to certain economic factors, such as credit risk, currency risk, or interest rate risk. The investment manager allocates the Fund’s assets based upon its assessment of changing market, political and economic conditions. It will consider various factors, including evaluation of interest and currency exchange rate changes and creditrisks. Principal Risks of Investing in the Fund.An investment in the Fund is not guaranteed.As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund. · Credit risk – The Fund could lose money if the issuer or guarantor of a fixed income security, or the counterparty to a derivatives contract, repurchase agreement or a loan of portfolio securities, is unable or unwilling to make timely principal and/or interest payments, or to otherwise honor its obligations. · Currency risk – The value of the Fund’s shares may change as a result of changes in exchange rates reducing the value of the U.S. dollar value of the Fund’s foreign investments. · Derivatives risk – Investing in derivative instruments, such as, swaps, options, futures contracts, forward currency contracts, indexed securities and asset-backed securities, to be announced (TBAs) securities, interest rate swaps, credit default swaps, and certain exchange traded funds, involves risks, including liquidity, interest rate, market, counterparty, credit and management risks, mispricing or improper valuation. Changes in the value of the derivative may not correlate perfectly with the underlying asset, rate or index, and the Fund could lose more than the principal amount invested.These instruments are subject to transaction costs and certain risks, such as unanticipated changes in securities prices and global currency investment.The Fund could experience losses if its derivatives were poorly correlated with its other investments, or if the Fund were unable to liquidate its position because of an illiquid secondary market. · Emerging markets risk – Investments in emerging markets involve greater risk resulting from economic and political systems that typically are less developed, and likely to be less stable, than those of more advanced countries.Loss may also result from the imposition of exchange controls, confiscations and other government restrictions or from problems in security registration or settlement and custody.The Fund will also be subject to the risk of negative foreign currency rate fluctuations. · Foreign exchange and derivatives trading risk – The Fund intends to actively trade in spot and forward currency positions and related currency derivatives in order to increase the value of the Fund. The trading of foreign currencies directly generates risks separate from those faced from the risks of inactive or indirect exposures to non-dollar denominated instruments and derivative instruments, insofar as the Fund may directly take a loss from the buying and selling of currencies without any related exposure to non-dollar-denominated assets. · Foreign securities risk – Investments in foreign securities involve risks not typically associated with U.S. investments.These risks include, among others, adverse fluctuations in foreign currency values as well as adverse political, social and economic developments and possible imposition of foreign withholding taxes on income payable on the securities.In addition, there may be less publicly available information and more volatile or less liquid markets and foreign issuers may not be subject to the same accounting, auditing and financial recordkeeping standards and requirements as domestic issuers. · High-yield bonds, lower-rated bonds, and unrated securities – High-yield bonds, lower-rated bonds, and unrated securities are broadly referred to as “junk bonds,” and are considered below “investment-grade” by national ratings agencies.Junk bonds are subject to the increased risk of an issuer’s inability to meet principal and interest payment obligations. · Income risk –Which is the chance that the Fund’s income will decline because of falling interest rates. Because the Fund’s income may be based on short-term interest rates – which can fluctuate significantly over short periods – income risk is expected to be high.The Fund’s distributions to shareholders may decline when interest rates fall. Interest rate risk – When interest rates increase, fixed income securities generally will decline in value.Long-term fixed-income securities normally have more price volatility than short-term fixed-income securities. The value of equity investments, such as utilities and real estate securities, may be sensitive to interest rate changes. · Liquidity risk– Investments in securities that are difficult to purchase or sell (illiquid or thinly-traded securities) may reduce returns if the Fund is unable to sell the securities at advantageous times or prices.Illiquid securities may also be difficult to value.If the Fund is forced to sell an illiquid asset to meet redemption requests or other cash needs, the Fund may be forced to sell at a loss. · Managed portfolio risk– As an actively managed portfolio, the value of the Fund’s investments could decline because the financial condition of an issuer may change (due to such factors as management performance, reduced demand or overall market changes), financial markets may fluctuate or overall prices may decline, or the manager’s investment techniques could fail to achieve the Fund’s investment objective or negatively affect the Fund’s investment performance. · Market risk – All forms of securities may decline in value due to factors affecting securities markets generally, such as real or perceived adverse economic, political, or regulatory conditions, inflation, changes in interest or currency rates or adverse investor sentiment. Adverse market conditions may be prolonged and may not have the same impact on all types of securities. The values of securities may fall due to factors affecting a particular issuer, industry or the securities market as a whole. · Mortgage-backed and mortgage-related securities risk – Rising interest rates tend to extend the duration of mortgage-related securities, making them more sensitive to changes in interest rates and exhibit additional volatility.When interest rates decline, borrowers may pay off their mortgages sooner than expected, which can reduce the returns. · Non-diversification risk – The Fund is nondiversified, which generally means that it may invest a greater percentage of its total assets in the securities of fewer issuers than a “diversified” fund.With a smaller number of different issuers, there is more risk than holding a larger number of issuers, since changes in the financial condition or market status of a single issuer may cause greater fluctuation total return and share price of a non-diversified portfolio. · Portfolio turnover – Active trading may increase transaction costs, which may reduce performance and also may increase realized short-term capital gains and losses. · U.S. Government securities risk – Obligations issued by agencies and instrumentalities of the U.S. Government vary in the level of support they receive from the U.S. Government.They may be: (i) supported by the full faith and credit of the U.S. Treasury; (ii) supported by the right of the issuer to borrow from the U.S. Treasury; (iii) supported by the discretionary authority of the U.S. Government to purchase the issuer’s obligations; or (iv) supported only by the credit of the issuer.The maximum potential liability of the issuers of some U.S. Government Securities may greatly exceed their current resources, or their legal right to support from the U.S. Treasury. Performance.Performance information for the Fund has not been included because the Fund has not commenced operations as of the date of this Prospectus.Performance for the Fund will be available in the prospectus in the future. The Fund’s performance figures will not reflect the deduction of any charges that are imposed under a variable insurance contract. Management. Investment Adviser to the Fund: Jackson National Asset Management, LLC Sub-Adviser: Franklin Advisers, Inc. Portfolio Managers: Name: Joined Management Team In: Title: Michael Hasenstab, Ph.D. Senior Vice President and Portfolio Manager Canyon Chan, CFA Senior Vice President and Portfolio Manager Purchase and Sale of Fund Shares Only separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson National Life Insurance Company (“Jackson”) or Jackson National Life Insurance Company of New York (“Jackson NY”) may purchase shares of the Fund. You may invest indirectly in the Fund through your purchase of a variable annuity or life contract issued by a separate account of Jackson or Jackson NY, or through a Jackson or Jackson NY fund that invests in this Fund and directly through a qualified or non-qualified plan.Any minimum initial or subsequent investment requirements and redemption procedures are governed by the applicable separate account, registered investment company or plan through which you invest indirectly. This Fund is not sold to the general public but instead serves as an underlying investment by insurance companies, affiliated investment companies, and retirement plans for funding variable insurance contracts and retirement plans. Tax Information Because the Fund’s shareholders are the separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson or Jackson NY, the tax treatment of dividends and distributions will depend on the tax status of Jackson or Jackson NY, the investment companies, and the qualified and non-qualified plans.Accordingly, no discussion is included about the Federal personal income tax consequences to you, the contract owner or plan participant. For this information, you should consult the prospectus of the appropriate separate account or description of the plan and read the discussion of the Federal income tax consequences to variable insurance contract owners and plan participants. Payments to Financial Intermediaries If you invest in the Fund under a variable insurance contract or a plan that offers a variable insurance contract as a plan option through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. For the JNL Institutional Alt 20 Fund, JNL Institutional Alt 35 Fund, JNL Institutional Alt 50 Fund, and JNL Institutional Alt 65 Fund in the section entitled “Principal Investment Strategies,” please delete the table entitled “Underlying Funds and Traditional Asset Classes” for JNL Series Trust and “Underlying Funds and Non-Traditional Asset Classes” for JNL Series Trust in its entirety and replace it with the following: Underlying Funds and Traditional Asset Classes JNL Series Trust Underlying Fund Asset Class JNL/Franklin Templeton Global Multisector Bond Fund Global Bond JNL/Mellon Capital Management S&P 500 Index Fund Large Cap Index JNL/Mellon Capital Management S&P 400 MidCap Index Fund Mid Cap Index JNL/Mellon Capital Management Small Cap Index Fund Small Cap Index JNL/Mellon Capital Management International Index Fund International Developed Index JNL/Mellon Capital Management Bond Index Fund Investment Grade JNL/Mellon Capital Management European 30 Fund Target Strategy (International) JNL/Mellon Capital Management Pacific Rim 30 Fund Target Strategy (International) JNL/PIMCO Real Return Fund Inflation-Index Securities JNL/PPM America Floating Rate Income Fund Bank Loan JNL/PPM America High Yield Bond Fund U.S. High Yield JNL/S&P Competitive Advantage Fund Target Strategy (U.S. Equity) JNL/S&P Dividend Income & Growth Fund Target Strategy (U.S. Equity) JNL/S&P Intrinsic Value Fund Target Strategy (U.S. Equity) JNL/S&P Total Yield Fund Target Strategy (U.S. Equity) JNL/WMC Money Market Fund Money Market Underlying Funds and Non-Traditional Asset Classes JNL Series Trust Underlying Fund Asset Class JNL/AQR Managed Futures Strategy Fund Managed Futures JNL/Brookfield Global Infrastructure Fund Infrastructure JNL/Invesco Global Real Estate Fund Global Real Estate JNL/BlackRock Commodity Securities Fund Commodities Broad Basket JNL/BlackRock Global Allocation Fund GTAA JNL/Goldman Sachs Emerging Markets Debt Fund Emerging Market Debt JNL/Goldman Sachs U.S. Equity Flex Fund Long/Short JNL/Ivy Asset Strategy Fund GTAA JNL/Lazard Emerging Markets Fund Emerging Markets Equity JNL/Mellon Capital Management Global Alpha Fund Absolute Return JNL/Red Rocks Listed Private Equity Fund Listed Private Equity The following Fund should be added to the section entitled "Additional Information About Each Fund": JNL/Brookfield Global Infrastructure Fund Class A and B Investment Objective.The investment objective of the Fund is to seek total return through growth of capital and current income. Principal Investment Strategies.The Fund seeks to achieve its investment objective by investing primarily in securities of publicly traded infrastructure companies. Under normal market conditions, the Fund will attempt to achieve its investment objective by investing, as a principal strategy, at least 80% of its net assets in publicly traded equity securities of infrastructure companies listed on a domestic or foreign exchange, throughout the world, including the United States.The Fund defines an infrastructure company as any company that derives at least 50% of its revenue or profits from the ownership or operation of infrastructure assets. The Fund defines infrastructure assets as the physical structures, networks and systems of transportation, energy, water and sewage, and communication. Infrastructure assets currently include, but are not limited to, the following: · Toll roads, bridges and tunnels; · Airports; · Seaports; · Electricity transmission and distribution lines; · Gathering, treating, processing, fractionation, transportation and storage of hydrocarbon products; · Communication towers and satellites; and · Railroads. Securities in which the Fund may invest include, but are not limited to, common, convertible and preferred stock, stapled securities, income trusts, limited partnerships, and limited partnership interests in the general partners of master limited partnerships, issued by infrastructure and infrastructure-related companies.The Fund may also hold exchange-traded funds (ETFs) and exchange-traded notes (ETNs) that invest in the infrastructure industry.The Fund may also invest up to 25% of its net assets in energy-related companies organized as master limited partnerships (MLPs) and their affiliates.The Fund retains the ability to invest in infrastructure-related companies of any size market capitalization. The Fund may invest in the securities of issuers located in a number of different countries throughout the world.Under normal market conditions, the Fund will maintain exposure to infrastructure related securities of issuers in the U.S. and in at least three countries outside the U.S.The amount invested outside the U.S. may vary, and at any given time, the Fund may have a significant exposure to non-U.S. securities, including infrastructure related securities of issuers domiciled in emerging market countries.The Fund may invest in securities of foreign companies in the form of American Depositary Receipts (ADRs), Global Depositary Receipts (GDRs) and European Depositary Receipts (EDRs).Generally, ADRs in registered form are dollar denominated securities designed for use in the U.S. securities markets, which represent and may be converted into an underlying foreign security.GDRs, in bearer form, are designated for use outside the United States.EDRs, in bearer form, are designed for use in the European securities markets. The Sub-Sub-Adviser draws upon the expertise and knowledge within the Sub-Adviser and its parent, Brookfield Asset Management Inc. and its affiliates, which provides extensive owner/operator insights into industry drivers and trends.The Sub-Adviser and Sub-Sub-Adviser (collectively, “Sub-Advisers”) utilize a fundamental, bottom-up, value-based selection methodology, taking into account short-term considerations, such as temporary market mispricing, and long-term considerations, such as values of assets and cash flows.The Sub-Advisers take a balanced approach to investing, seeking to mitigate risk through diversification, credit analysis, economic analysis and review of sector and industry trends.The Sub-Advisers use proprietary research to select individual securities that they believe can add value from income and/or the potential for capital appreciation.The proprietary research may include an assessment of a company’s general financial condition, its competitive positioning and management strength, as well as industry characteristics and other factors.The Sub-Advisers may sell a security that becomes overvalued or no longer offers an attractive risk/reward profile.A security may also be sold due to changes in portfolio strategy or cash flow needs. From time to time, the Fund may invest in stapled securities to gain exposure to many infrastructure companies in Australia.A stapled security, which is widely used in Australia, is a security that is comprised of two parts that cannot be separated from one another.The two parts of a stapled security are a unit of a trust and a share of a company.The resulting security is influenced by both parts, and must be treated as one unit at all times, such as when buying or selling a security. The Fund may invest up to 25% of its net assets in energy-related companies organized as master limited partnerships (MLPs) and their affiliates.An MLP is a publicly traded company organized as a limited partnership or limited liability company and treated as a partnership for Federal income tax purposes.MLPs may derive income and gains from the exploration, development, mining or production, processing, refining, transportation (including pipelines transporting gas, oil, or products thereof), or the marketing of any mineral or natural resources.MLPs generally have two classes of owners, the general partner and limited partners.The general partner of an MLP is typically owned by one or more of the following: a major energy company, an investment fund, or the direct management of the MLP.The general partner may be structured as a private or publicly traded corporation or other entity.The general partner typically controls the operations and management of the MLP through an up to 2% equity interest in the MLP plus, in many cases, ownership of common units and subordinated units.Limited partners own the remainder of the partnership, through ownership of common units, and have a limited role in the partnership’s operations and management. The Fund may invest in ETFs.An ETF is an investment company that is similar to an index fund in that it seeks to achieve the same return as a particular market index and will primarily invest in the securities of companies that are included in that index.Unlike index funds, however, ETFs are traded on stock exchanges.ETFs are a convenient way to invest in both broad market indexes and market sector indexes, particularly since ETFs can be bought and sold at any time during the day, like stocks.ETFs, like mutual funds, charge asset-based fees.When the Fund invests in ETFs, the Fund will pay a proportionate share of the management fee and the operating expenses of the ETF.The Fund will not invest in actively managed or leveraged ETFs. Generally, investments in ETFs are subject to statutory limitations prescribed by the Investment Company Act of 1940, as amended (“1940 Act”).These limitations include a prohibition on a fund acquiring more than 3% of the voting shares of any other investment company, and a prohibition on investing more than 5% of a fund’s total assets in the securities of any one investment company or more than 10% of its total assets, in the aggregate, in investment company securities.Many ETFs, however, have obtained exemptive relief from the U.S. Securities and Exchange Commission (“SEC”) to permit unaffiliated funds to invest in the ETFs’ shares beyond these statutory limitations, subject to certain conditions and pursuant to a contractual arrangement between the ETFs and the investing funds.The Fund intends to rely on these exemptive orders in order to invest in unaffiliated ETFs beyond the foregoing statutory limitations. The Fund may invest in ETNs.ETNs are designed to provide investors with a way to access the returns of market benchmarks or strategies.ETNs are not equities or index funds, but they do share several characteristics.For example, like equities, they trade on an exchange and can be shorted.Like an index fund, they are linked to the return of a benchmark index. The Fund may, but is not required to, use futures and options on securities, indices and currencies, forward foreign currency exchange contracts, swaps and other derivatives.A derivative is a security or instrument whose value is determined by reference to the value or the change in value of one or more securities, currencies, indices or other financial instruments.The Fund may use derivatives for a variety of purposes, including: - As a hedge against adverse changes in the market prices of securities, interest rates or currency exchange rates; - As a substitute for purchasing or selling securities; - To increase the Fund’s return as a non-hedging strategy that may be considered speculative; and - To manage the Fund’s portfolio characteristics. The Fund also may enter into credit default swaps, which can be used to acquire or to transfer the credit risk of a security without buying or selling the security. Principal Risks of Investing in the Fund.An investment in the Fund is not guaranteed.As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund.The following descriptions of the principal risks do not provide any assurance either of the Fund’s investment in any particular type of security, or assurance of the Fund’s success in its investment selections, techniques and risk assessments.As a managed portfolio, the Fund may not achieve its investment objective for a variety of reasons including changes in the financial condition of issuers (due to such factors as management performance, reduced demand or overall market changes), fluctuations in the financial markets, declines in overall securities prices, or investment techniques of the Fund’s investment adviser otherwise failing to achieve the Fund’s investment objective. A variety of specific factors may influence its investment performance, such as the following: · Currency risk · Depository receipts risk · Derivatives risk · Emerging markets risk · Equity securities risk · Exchange traded funds investing risk · Exchange-traded note risk · Fixed income risk · Foreign securities risk · High yield bonds, lower-rated bonds, and unrated securities · Industry concentration risk · Infrastructure companies investment risk · Investment strategy risk · Issuer risk · Liquidity risk · Managed portfolio risk · Market risk · Master limited partnership risk · Mid-capitalization investing risk · Non-diversification risk · Preferred stock risk · Sector risk · Small cap investing risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the Trust” section, for a description of these risks.There may be other risks that are not listed herein that could cause the value of your investment in the Fund to decline and that could prevent the Fund from achieving its stated investment objective.This Prospectus does not describe all of the risks of every technique, investment strategy or temporary defensive position that the Fund may use.For additional information regarding the risks of investing in the Fund, please refer to the SAI. Additional Information About the Other Investment Strategies, Other Investments and Risks of the Fund (Other than Principal Strategies/Risks).There may be additional risks that may affect the Fund’s ability to achieve its stated investment objective.Those additional risks are: · Distressed debt risk · Stapled security risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the Trust” section, for a description of these risks. In addition, the performance of the Fund depends on the Sub-Advisers’ abilities to effectively implement the investment strategies of the Fund. The SAI has more information about the Fund’s authorized investments and strategies, as well as, the risk and restrictions that may apply to it. The Sub-Adviser and Portfolio Management. The Sub-Adviser to the JNL/Brookfield Global Infrastructure Fund is Brookfield Investment Management Inc. (“BIM”), Three World Financial Center, 200 Vesey Street, 24th Floor, New York, New York 10281-1010. BIM is a Delaware corporation formed in 1989.BIM is a registered investment adviser under the 1940 Act.BIM is a wholly owned subsidiary of Brookfield Asset Management Inc., a publicly held global asset manager focused on property, power and other infrastructure assets with approximately $150 billion of assets under management as of March 31, 2011.BIM also serves as investment adviser to various closed-end mutual funds.As of June 30, 2011, BIM and its affiliates had approximately $24 billion in assets under management. In connection with BIM, AMP Capital Brookfield (US) LLC (“ACB”) will serve as sub-sub-adviser to the Fund, ACB is a Delaware limited liability company and a registered investment adviser under the 1940 Act.ACB is indirectly jointly owned by BIM and AMP Capital Investors, an Australian investment manager.The Adviser and Sub-Adviser have entered into an investment sub-sub-advisory agreement with ACB.ACB will be responsible for the investment and reinvestment of assets of the Fund in accordance with the Fund’s investment objectives and for general administration, compliance and management services as may be agreed between BIM and ACB from time to time.As of June 30, 2011, ACB and its affiliates had approximately $8.3 billion in assets under management.ACB has its principal office located at 71 South Wacker Drive, Suite 3400, Chicago, Illinois 60606. BIM is responsible for payment to ACB out of its sub-advisory fees with respect to the Fund. Craig Noble, CFA (Managing Director and Portfolio Manager) – Mr. Noble is primarily responsible for the day to day investment decisions for the Fund.Mr. Noble is a Portfolio Manager across BIM’s global listed infrastructure strategies and is based in Chicago.He leads BIM’s global listed infrastructure business and oversees portfolio construction including execution of buy/sell decisions.He joined Brookfield Asset Management Inc. in 2004 and moved to BIM in February 2008, bringing more than 12 years of experience in the infrastructure arena.Mr. Noble joined ACB in October 2009.Mr.
